Citation Nr: 0602391	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar fibromyositis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976 and October 1979 to April 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).

A rating decision was issued April 2002, denying the 
veteran's claim for a rating in excess of 10 percent for 
lumbar fibromyositis.  In March 2005, the RO issued a rating 
decision increasing the veteran's rating to 20 percent, 
effective November 21, 2001, the date of the claim.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's service-connected lumbar fibromyositis is 
presently manifested by a severely limited range of lumbar 
spine motion due to pain, with occasional spasms, radiating 
pain, and recurrent acute flare-ups, but no evidence of 
ankylosis or chronic neurological manifestations. 


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but no higher, for 
lumbar fibromyositis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5023-5292 (effective prior to September 26, 
2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for lumbar fibromyositis, presently 
rated as 20 percent disabling.  In this context, the Board 
notes that a substantially complete application was received 
in October 2001.  In February 2002, prior to its adjudication 
of this claim, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not specifically 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
February 2002 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).  

The RO also notified the veteran of amendments to the 
applicable regulations while the claim was pending.  A March 
2005 Statement of the Case provided notice to the veteran of 
the amended lumbar spine regulations and gave the veteran a 
60-day opportunity to submit additional evidence or argument.  
38 C.F.R. § 20.903(c).  The veteran certified his appeal in 
September 2005, without submitting any additional evidence.  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All available 
medical records have been obtained.  The veteran was afforded 
VA compensation examinations in March 2002 and September 
2004.  The Board does not know of any additional relevant 
evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Applicable Laws and Analysis

The veteran was granted service connection and a 10 percent 
rating for lumbar fibromyositis in November 1985.  A 
subsequent claim for an increased rating was denied in July 
2000.  The veteran filed this claim for an increased rating 
in October 2001, and was granted an increase to 20 percent in 
March 2005.  The veteran's service-connected lumbar 
fibromyositis is rated under Diagnostic Code (DC) 5023.  The 
Board will consider whether an increased rating can be 
granted under this diagnostic code, as well as consider any 
other potentially applicable diagnostic codes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, of the veteran's claim 
for an increase.  The more recent evidence consists of 
contentions of the veteran; an April 2003 letter from the 
treating neurologist, medical certifications ordering work 
release, March 2002 and September 2004 VA compensation 
examination records, and various VA and private medical 
records reflecting treatment from August 2000 through April 
2004.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to DC 
5293 (now reclassified as DC 5243) for intervertebral disc 
syndrome.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 
38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).  

Accordingly, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria; (2) whether 
an increased rating is warranted under the "new" criteria 
for intervertebral disc syndrome at any time on or after 
September 23, 2002; and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003.  

Rating as analogous to myositis ossificans
There is no diagnostic code specifically for lumbar 
fibromyositis.  However, the disorder may be rated by analogy 
to myositis ossificans under DC 5023.  DC 5023 states that 
myositis ossificans is rated on limitation of motion of 
affected parts, as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Based on the foregoing, the veteran's rating for his service-
connected lumbar fibromyositis requires an analysis under 
"The Spine" section of 38 C.F.R. part 4.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
DC 5292.  Evaluations of 10, 20, and 40 percent were assigned 
for slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in DC 5295.  The highest 
available schedular evaluation, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  See id., Note (5)).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotational;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence supports a 
rating of 40 percent for the veteran's lumbar fibromyositis 
under the "old" criteria. 

First, with respect to the application of former DC 5292 
(pertaining to limitation of motion in the lumbar spine), the 
Board notes that a rating of 40 percent requires evidence of 
severe limitation of motion of the lumbar spine.  
Consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups is also required.  The 
Board notes that the veteran has complained of chronic, 
moderate-to-severe pain in his back that radiates to his 
legs, and occasional muscle spasms.  The veteran also suffers 
from acute flare-ups, which are noted to functionally impair 
the veteran, recur approximately four times a year, and last 
approximately one week each occurrence.  The veteran's record 
is replete with medical certifications, such as 
certifications from December 2001, August 2002, and January 
2003, prescribing bedrest or minimal activity due to acute 
flare-ups.  Further, the September 2004 compensation 
examination noted moderate objective evidence of painful 
motion on all movements of the thoracolumbar spine and 
tenderness to the palpation thoracolumbar area.  The 
examination report noted that muscle strength could not be 
evaluated because the veteran was doing poor muscular effort 
due to low back pain.  

Although the examination record reported that the veteran 
could flex his back to at least 40 degrees; that he could 
extend it to at least 25 degrees; that he could lateral tilt 
to at least 30 degrees in either direction; and that he could 
rotate to at least 30 degrees in either direction, the 
examiner noted that the veteran's range of motion was 
additionally limited by pain from the first degree to the 
last degree of the range of motion measured following 
repetitive use.  The examiner specifically noted that the 
range of motion was only limited by pain.  The Board also 
notes that the veteran, although able to continue working as 
a mailman, is restricted to light duty, and can only walk for 
two to three hours at a time at most and can only drive for 
up to two hours at a time.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
The important consideration in this case is that the forward 
flexion of the lumbar spine is accompanied by pain throughout 
the arc, not just at the 40-degree point.  Thus the useful-
or remaining-arc of motion is itself degraded by pain upon 
repeated use

Based on the foregoing, the Board finds that the evidence 
more nearly approximates a finding of "severe" limitation 
of motion and the assignment of the corresponding rating of 
40 percent under the old criteria.  Because 40 percent is the 
maximum available rating under this regulation, no further 
analysis is required under this diagnostic code.  In 
addition, since a rating of 40 percent is the maximum 
available rating under the former DC 5295, the former 
regulation on lumbosacral strain, no analysis is needed under 
that diagnostic code.  However, a higher rating is 
potentially available under DC 5237.  

The evidence does not support an evaluation in excess of 40 
percent under DC 5237, the rating criteria effective after 
September 26, 2003.  Under DC 5237, a rating in excess of 40 
percent for limited lumbar spine motion requires ankylosis of 
the entire thoracolumbar spine.  The evidence of record does 
not show, nor does the veteran allege, that his spine is 
ankylosed.  Consequently, a rating in excess of 40 percent is 
not warranted under DC 5237.  

Intervertebral Disc Syndrome (IDS)
The Board preliminarily notes that the veteran is not 
service-connected for IDS.  The veteran's record, however, 
indicates that the veteran complains of low back pain with 
radiation to the anterior and posterior aspect of both legs, 
up to the calves and feet.  The September 2004 compensation 
examination record indicates that the veteran referred to the 
occasional giving away of his legs due to numbness and loss 
of balance when entering vehicles or walking.  The veteran's 
record indicates that he has seen neurologists and has been 
provided several electromyographic (EMG) and nerve conduction 
velocity (NCV) examinations.  

A record from an August 2000 EMG and NCV examination reported 
a clinical diagnosis of lumbar radiculopathy.  No other 
record from either an EMG and NCV examination or a VA 
compensation examination reiterates that diagnosis, however.  
Rather, the VA compensation examinations diagnosed the 
veteran with lumbar fibromyositis, and EMG examination 
records from July 1996, May 1998, and June 2003 diagnosed the 
veteran with syndromes not associated with the lumbar spine.  

The veteran's neurology and examination records do show that 
the veteran has a L5-S1 herniated disc with mild-to-moderate 
narrowing of the spinal canal, and a herniated nucleus 
pulposus at L4-5 and L5-S1 with a narrowing of the neural 
foramina at L4-L5.  Consequently, although it is unclear 
whether the veteran suffers from IDS, the veteran's possible 
rating under the IDS regulations, both "old" and revised, 
will be analyzed.  

The rating criteria for IDS were amended on September 23, 
2002.  Under the "old" criteria, DC 5293, a rating of 40 
percent was warranted for severe IDS with recurring attacks 
and little intermittent relief.  A 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that DC 5293 involved loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  

Applying the medical evidence to the above criteria, the 
veteran complains of radiating pain to the anterior and 
posterior aspect of both legs, with frequent cramps and 
numbness upon getting into a vehicle or walking.  Findings of 
muscle spasms were reported in a December 1996 and August 
2000 treatment records.  No palpable thoracolumbar spasm was 
found in either the March 2002 or the September 2004 
compensation examination, however.  The September 2004 
compensation examination record indicated that the veteran's 
knee jerks and ankle jerks were 2+, bilateral and symmetric.  
The veteran had no muscle atrophy in the lower extremities 
and had a normal gait cycle and positive straight leg raise.  
Finally, though there was diminished pinprick and smooth 
sensation on the legs, the examining physician noted that the 
diminished sensation was non-radicular in cause.  

After a thorough review of the evidence, the Board concludes 
that the veteran's lumbar spine disability does not warrant 
the assignment of a 60 percent evaluation under the former DC 
5293.  The current medical evidence does not show loss of 
sensation due to radiculopathy or decreased reflexes.  There 
is no evidence of postural abnormalities.  There is no 
evidence of decreased musculature of the legs, which 
indicates that the veteran continues to use those muscles.  
The veteran can walk unaided.  None of the objective findings 
are indicative of a pronounced lumbar spine disability.  

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently experiencing 
some level of pain and related symptoms, does have 
intermittent relief.  He is able to work, walk independently 
for several hours, and drive for several hours.  His flare-
ups, while acute, only recur four times a year.  All in all, 
the Board has no basis to conclude the veteran's disability 
is pronounced in nature.  Therefore, the assignment of a 60 
percent rating for pronounced IDS is not warranted under the 
old criteria.

When the IDS rating criteria were revised in 2002, IDS was 
assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was reworded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was rephrased to state that IDS (pre-operatively 
or post-operatively) is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.  However, these revisions were intended 
to be clarifying and non-substantive in nature.  See Schedule 
for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 
56,510 (Sept. 4, 2002) (indicating that the then-proposed 
amendment "would make editorial changes," but would not 
"represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").  
(The Board notes that some of the Notes were inadvertently 
omitted when DC 5293 was republished as DC 5243 in August 
2003; however, this has since been corrected.  See Schedule 
for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32,449 (June 10, 2004)).

Under the "new" rating criteria, reassigned as DC 5243, IDS 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IDS that requires 
bedrest prescribed by a physician and treatment by a 
physician.  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5293 
(2003), Note (1).  (As noted previously, effective from 
September 26, 2003, the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was reworded and moved to Note 1, following 
the General Rating Formula for Diseases and Injuries of the 
Spine; however, the change was intended to be clarifying and 
non-substantive in nature.)

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration of incapacitating episodes is at least four 
weeks in the last twelve months.  A 60 percent rating is 
warranted if the total duration is at least six weeks.  DC 
5293.  

The veteran is not entitled to a rating in excess of 40 
percent under the former DC 5293.  The veteran alleges 
continuous back pain, but he also clearly experiences limited 
episodes of increased symptoms (flare-ups).  According to the 
September 2004 compensation examination record, the veteran 
indicated that he suffers from four flare-ups a year, with 
each lasting around one week.  The compensation record also 
indicates that based on a review of the record, the veteran 
was given five medical certificates by his private doctors 
ordering between three days and a week of no work and bedrest 
during the "last year" prior to the examination.  Although 
the veteran has supplied evidence of acute flare-ups and 
medical certifications ordering bedrest, the total duration 
of the bedrest is not at least six weeks.  Consequently, a 
rating in excess of 40 percent is not warranted under DC 
5243.  

Separate neurological rating
VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2005); DC 5293, Note (2).  The emphasis here is on the word 
"objective."  In this case, the veteran has not shown that 
he is diagnosed with a neurological disorder associated with 
his service-connected lumbar fibromyositis.  Although the 
veteran has complained of radiating pain and numbing in his 
legs, the September 2004 examination record reports that the 
veteran stated that this numbing only occurred after getting 
into a vehicle or walking.  In addition, although the 
examining physician found a loss of sensation in the 
veteran's legs, the cause of the loss of sensation in the 
veteran's legs was non-radicular.  The examination record 
also reports that the veteran performed a positive straight 
leg raise and had no muscle atrophy in the lower 
extremities.  In addition, the veteran reported that he was 
able to walk without aid and could walk for several hours.  
VA examinations have shown no muscular reflex abnormalities 
and no indication of neurological impairment such as bowel 
or bladder dysfunction.  Therefore, based on the lack of 
neurological symptomatology in this case, a separate 
neurological rating could not be assigned.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the veteran is entitled to an increased rating of 40 
percent under the former DC 5292.  For the reasons detailed 
above, however, neither the revised General Rating Formula 
for Diseases and Injuries of the Spine or the "old" or the 
revised diagnostic code for IDS (DC 5293 or 5243) would 
result in a higher rating.  


ORDER

An increased rating of 40 percent, but no higher, for lumbar 
fibromyositis is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


